                 Case 3:18-cv-00210-CAB-BGS Document 23 Filed 06/14/19 PageID.91 Page 1 of 2
U.S. D~artment of Justice
United' States Marshals Service                                                                              ee "ln tnictions or Sen·ice o Process b · U.S. Marshal"

                                                                            CL EHl'.. L; .S GISTR,Ci COU"7
                                                                         SOUTHERN DISiRICT OF C:..L FCR1, 1;.
                                                                         BY                                   :>   ~ -.
                                                                                                                              TYPE OF PROCESS



                             NAME 9F INDIVIDU         , ~9MJ',\NY• CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

        SERVE
           AT
                                  ~"' n         \l"y") C&t'     ·r
                      {




                                                                                                                              Number of parties to be
                                                                                                                              served in this case
                                                                                                                              Check for service
                                                                                                                              on U.S.A.
                                         R INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (lncl111k B11siness and Alternale Addresses,
 AU Telephone N11Mben, and Estbruited Times Allailabk for Service):




  .--
 Signature of Attorney other Originator reque                                                               TELEPHONE NUMBER
                                                                                                            . 'l!f- ;;J. j 3         - >!Jo{
                          SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LIN




 I hereby certify and return that I 0 have personally served , 0 have legal evidence of service,        ave executed as shown """"Remarks", the process descri ed on the
 individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below.

 0   I hereby certify and TCtum that I am 1lllable to locate the individual, company, corporation, etc. named above (See remarks below)

 Name and title of individual served (if not shown above)                                                                     Date                  Time



 Address (complete only different than shown above)                                                                            Signature of U.S. Marshal or Deputy




 Service Fee              Total Mileage Charges    Forwarding Fee         Total Charges          Advance Deposits         Amount owed to U.S. Marshal* or
                          (including endeavors)
                                                                              ~{()                  fhg[l)                (Alnouilt of Refimd•)

                                                                                                                                     0




                                                                                                                                                                     Form USM-285
 PRIOR VERSIONS OF THIS FORM ARE OBSOLETE                                                                                                                                Rev. 11/18
          Case 3:18-cv-00210-CAB-BGS                    [NOTDocument         23 Filed 06/14/19
                                                                 FOR WAGE GARNISHMENT]                       PageID.92 Page 2 of 2
~~~~-·-·~~~~~~~~~R-E~T-l                            TO I;::;,-.-:~.~ n    --- nn NnT Cll i:: W11 'U          RT                                       EJ-160
ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, Stale Bar number, and aedress):                                      FOR LEVYING OFFICER USE ONLY
 Sina Rezvani                                                                                                  (Levying Officer Name and Addrrss)

-46 Silkberry, Irvine, California 92614-7480


                       949233 8697
          TELEPHONE NO.:                       FAX NO. (Opfiona~:
     E-MAIL ADDREss foptionaQ: sinarezvani l@gmail.com
 ATTORNEY FoR fNamaJ: (In pro per, voluntarily dismissed Defendant)
  NAME oF couRT       U.S. District Southem Court
   STREET AODREss: 333 W. Broadway, Suite 420
   MAILING AODRESS: same
  c1TYANDZ1PcooE: San Diego, CA 92101
         BRANCH     NAME:
                                                                                                     LEVYING OFFICER FILE NUMBER: ·
        PLAINTIFF/PETITIONER:            Kenneth J Moser
DEFENDANT/RESPONDENT:                    MCAN, LLC d/b/a "Bizzbloom" et al
                                                                                                                     FOR COURT USE ONLY
                                      CLAIM OF EXEMPTION
                                       (Enforcement of Judgment)
Copy all the information required above (except the top left space) from the Notice
of Levy. The top left space Is for your name or your attorney's name and address.
The original and one copy of this fonn must be filed with the levying officer.
                         DO NOT FILE WITH THE COURT.
1. My name is: Sina Rezvani
2. Papers should be sent to:
      m          me.
      D          my attorney (I have filed with the court and served on the judgment creditor a
                 request that papers be sent to my attorney and my attorney has consented in         CASE NUMBER:

              writing on the request to receive these papers.)                                               3: l 8-cv-00210-CAB-BGS
       at the address          m
                               shown above          D tallowing rspecityJ :

3.   [1J I am not the judgment debtor named in the notice of levy. The name and last
               known address of the judgment debtor is (specify):

4. The property I claim to be exempt is (describe):
     And and all of my accounts at Chase Bank/any other financial institution. Please see attached Declaration.
5. The property is claimed to be exempt under the following code and section (specify):
     I was voluntarily dismissed from this lawsuit by Plaintiff on June 8, 2018. I am not a party to this lawsuit.
6. The facts which support this claim are (describe):
     Please see attached Declaration.
7.    D        The claim is made pursuant to a provision exempting property to the extent necessary for the support of the judgment debtor
               and the spouse and dependents of the judgment debtor. A Financial Statement form is attached to this claim.
8.    D        The property claimed to be exempt is
               a.   D        a motor vehicle, the proceeds of an execution sale of a motor vehicle, or the proceeds of insurance or other
                             indemnification for the loss, damage, or destruction of a motor vehicle.
               b.   D        tools, implements, materials, uniforms, furnishings, books, equipment, a commercial motor vehicle, a vessel,
                             or other personal property used in the trade, business or profession of the judgment debtor or spouse.
               c. all other property of the same type owned by the judgment debtor, either alone or in combination with others, is (describe) :

9.   D         The property claimed to be exempt consists of the loan value of unmatured life insurance policies (including endowment and
               annuity policies) or benefits from matured life insurance policies (including endowment and annuity policies). All other
               property of the same type owned by the judgment debtor or the spouse of the judgment de r, either alone or in combination
               with others, is (describe):

I declare under penalty of pe~ury under the laws of the State of California that the foregoing is
Date:       May 8, 2019
Sina Rezvani
                         (TYPE OR PRINT NAME)                                                     (SIGNATURE OF DECl..ARANT}                        Page 1af1
       Form Approved by the                                                                                                     Code d Civil Procedure, § 703.520
     Judicial Council rJ California                             CLAIM OF EXEMPTION
                                                                                                                                            www.caurtinfo.ca.gov
     EJ-160 [Rev. January 1, 2009]                            (Enforcement of Judgment)
